Citation Nr: 0511121	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of back surgery.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from a decision rendered in September 2003 by the 
Chicago, Illinois Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from September 1961 to 
April 1965.

In September 2003, the RO denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability arising from surgery performed in December 2002.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
January 2004.

A motion to advance this case on the docket due to the 
veteran's financial hardship was granted by the Board in 
March 2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  Saint Louis University Hospital is not a VA facility.

2.  The evidence does not demonstrate that the veteran has a 
disability that was either caused or made permanently worse 
as a consequence of medical treatment or physical examination 
rendered by VA.




CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for post-surgical quadriplegia have not been met. 38 
U.S.C.A. §§ 1151, 1701(3) (West 2002); 38 C.F.R. § 3.361 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that compensation is warranted under 38 
U.S.C.A. § 1151 as a consequence of quadriplegia that was 
manifested subsequent to cervical spine surgery performed in 
December 2002 at Saint Louis University Hospital.  He also 
alleges that compensation is warranted under § 1151 due to 
the failure by VA to recognize and properly treat his 
cervical spine fracture in 2001.

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107], enacted in November 
2000, eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

In addition, letters were sent to the veteran by the RO in 
June 2003, April 2003, and February 2003 that was 
specifically intended to address the requirements of the 
VCAA.  The letters explained to the veteran that the RO was 
processing his claim, and provided him with the evidentiary 
requirements for compensation under the provisions of 
38 U.S.C.A. § 1151.  The RO listed the evidence that had been 
received, and the evidence that had been requested.  The 
veteran was informed that he should provide information 
concerning the disability purportedly arising from VA medical 
treatment.  He was in particular was advised in February 2003 
that "[a]ny or all of the following listed evidence will 
help us make our decision"; a list of specific types of 
evidence followed.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO informed the veteran that the RO 
would help him get such evidence as medical records, 
employment records, or records from other Federal agencies.  
The letter also stated that a VA examination would be 
provided or a medical opinion obtained if one was necessary 
to make a decision on the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2003 letter informed the veteran that if wanted VA 
to obtain private medical records for him, he should provide 
information as to such treatment.  He was asked to complete 
VA Form 21-4142, Authorization for Release of Information, 
for each facility where he was treated.  The veteran was also 
informed he could obtain those records himself and forward 
them to VA.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2003 VCAA letter told the 
veteran "[s]end us any medical reports you have."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
June 2003, April 2003, and February 2003 letters, taken 
together, properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that was necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on his behalf.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

The Board additionally observes that the veteran's principal 
contention is that surgery which was performed at the Saint 
Louis University Hospital in December 2002 caused the claimed 
disability.  As discussed below, this aspect of the claim is 
being disposed of on a legal, not a factual, basis.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.

With respect to the veteran's other contention, that VA 
somehow treated the veteran in an inappropriate manner at the 
time of the initial diagnosis in 2001, it appears that all 
pertinent evidence has been obtained, and no amount of 
additional development would change the outcome.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
records compiled by VA prior to the veteran's December 2002 
surgery, and the records pertinent to that surgery, compiled 
by both VA and Saint Louis University.  In addition, VA has 
solicited a medical opinion by a VA physician; this opinion 
has been included in the veteran's VA claims file.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  He 
informed VA that he did not desire a personal hearing and, in 
accordance with his request, none was afforded him.  In 
addition, he has not indicated the existence of any other 
evidence that is relevant to his appeal.  

In that regard, the Board notes the contentions raised by the 
veteran's representative, to the effect that nurses' records 
and other medical notes that would have been compiled 
contemporaneous with the veteran's December 2002 surgery have 
not been obtained.  As will be discussed below, the December 
2002 surgery was not performed at a VA facility, and that 
portion of the veteran's claim is being denied on a legal, 
rather than a factual, basis.  Any medical evidence 
pertaining to that surgery is essentially meaningless.  The 
Board believes that further development of this claim, in the 
manner requested by the veteran's representative, would be of 
no practical utility in determining whether the benefits 
sought by the veteran could be awarded.

The Board additionally points out, however, that reports of 
clinical consultations, summaries of surgery, and post-
surgery follow-ups are of record.  These records, which are 
discussed in the factual background section below, provide a 
sufficient background for an informed decision in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

VA medical records dated in 2001 show that the veteran was 
seen for cervical spine complaints.  An August 2001 X-ray 
report notes impressions of limited study due to patient's 
inability to lie supine, and no acute bony injury or 
abnormality of C1 through C3 vertebrae.  The report of an 
April 2002 VA X-ray notes that the C6 and C7 disk space and 
below was not well delineated; impressions included marked 
kyphosis and widening of interspinous process between C6 and 
C7.

The veteran was apparently referred to Saint Louis University 
Hospital for additional treatment for his cervical spine 
impairment; a November 2002 letter from a physician at that 
facility, addressed to a VA physician, notes that the veteran 
was sent to Saint Louis University Hospital by VA for 
treatment of his fixed cervical spine deformity.  

In an August 2002 letter, a Saint Louis University physician 
indicated as follows:  "I made it very clear to him that the 
chances of a precipitated paraplegia after [the proposed 
osteotomy] probably approaches 50%, perhaps not that high, 
but certainly is far [from] being an insignificant chance."  
In December 2002 the veteran underwent surgery at Saint Louis 
University Hospital, with surgery reports indicating that the 
procedure encompassed a C7 decompressive laminectomy; a C7 
posterior cervical osteotomy with sagittal plane realignment; 
instrumented posterior spinal fusion of T1 through T3 with 
segmental instrumentation, local and allograft bone graft; 
and application of halo vest.  The pre- and post-surgery 
diagnoses were ankylosing spondylitis, cervicothoracic post-
traumatic kyphosis, and cervical stenosis.

Medical records dated thereafter indicate the manifestation 
of post-surgical complications.  A January 2003 VA statement 
notes that the veteran was admitted to the St. Louis VA 
Medical Center earlier that month for spinal cord injury 
rehabilitation, with a diagnosis of C6 incomplete 
quadriplegia.  A March 2003 statement from one of the 
attending surgeons noted that, post-operatively by one day, 
the veteran went quadriplegic over a course of a few hours 
and was brought back to operating room and was outright 
explored, with laminectomies subsequently performed.  The 
physician noted that the veteran thereafter progressed to the 
point where his legs moved extremely well, with the halo vest 
removed after three months.  The veteran's hand intrinsic 
function for his C8 nerve root was "always poor" after the 
reduction, although as of March 2003 he had the ability to 
adduct or pinch his thumb against his index finger, with very 
slight numbness in his hand.  Lower extremity strength was 
quite good.  The physician also noted that "I feel that he 
has done extremely well and actually better than I 
anticipated."

In July 2003, the veteran was examined by a VA physician for 
the purpose of determining whether the surgery accorded him 
in December 2002 was productive of quadriplegia, and the 
relationship of that impairment to that surgery.  It was 
noted by the examiner that the veteran suffered an apparent 
fracture at the cervicothoracic junction after a minor fall 
in 2001.  The examination report indicates, in pertinent 
part, as follows:

The following questions appear to be at 
issue:  1) Was the patient's neurologic 
limitation contributed to by delay of 
diagnosis [by VA].  2) What was the 
etiology of the patient's neurologic 
dysfunction?  3) Was [the VA Medical 
Center] at fault [in 2001] in failing to 
make a diagnosis of cervicothoracic 
fracture?

With respect to the first question, the 
patient's initial care for the first 2 1/2 
months after injury was rendered by a 
chiropractor without any medical 
consultation whatsoever.  It is my 
opinion that the fracture is likely to 
have healed during that 2 1/2 months 
interval without immobilization in an 
appropriate position.  Had the patient 
presented initially to hospital, perhaps 
the diagnosis might have been made....It is 
therefore considered more likely than not 
that the fusion of the patient's spine in 
an inappropriately kyphotic position 
appeared to be the result predominantly 
of a delay in seeking treatment from a 
medical facility, during which time the 
patient preferred to be seen by a 
chiropractor.

After an assessment [at the VAMC], it is 
unquestionably true that a marked delay 
occurred in making the diagnosis.  The 
patient had a series of studies which 
were either inadequate or outright failed 
to demonstrate the pathology, this 
despite the presence of obvious deformity 
on clinical examination.  Nonetheless, it 
is considered more likely than not that 
at the time of initial presentation on 
June 12, 2001, and almost certainly by 
the time of referral to neurology in 
August of 2001, the patient's cervical 
spine fracture had likely healed....

The performance of osteotomy subsequent 
to fusion...of the spine in this position 
could be accomplished at any time.  It is 
considered more likely than not that any 
delay in contact of osteotomy did not 
contribute in any manner to the patient's 
resulting neurologic deficit....The 
approximate cause of the patient's 
neurologic deficit exhibited today 
appears...to be a hypertensive event that 
occurred in the perioperative interval 
resulting in what is referred to as 
either an anterior spinal artery or 
central cord syndrome....

This patient is permanently disabled as a 
result of this sequence of events.  It is 
considered more likely than not that the 
patient's disability was not caused or 
made permanently worse by medical 
treatment at VA Medical Center....It is 
considered more likely than not that the 
patient's neurologic deficit is a result 
of a hypotensive episode in the 
perioperative interval after performance 
of elective cervical osteotomy and 
fusion, a formidable operative procedure.

It is the opinion of this examiner that 
this patient's disability, while 
profound, did not result from 
carelessness, negligence, or error in 
judgment on the part of VA personnel 
despite the fact that the diagnosis of 
fracture at the cervicothoracic junction 
was delayed.

Relevant law and regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Under 38 U.S.C.A. § 1701(3)(A), the term "facilities of the 
Department" means facilities over which the Secretary has 
direct jurisdiction.

Analysis

In essence, the veteran contends that he experienced 
additional impairment, described as quadriplegia, due to 
December 2002 cervical spine surgery that was preformed at 
Saint Louis University Hospital, purportedly under the 
auspices of VA.  He also appears to contend that his cervical 
spine disability prior to that surgery was aggravated or 
exacerbated by the failure of VA in 2001 to timely diagnose 
and  accord him proper treatment for a cervical spine 
fracture.

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability or death was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

The requirements for benefits under § 1151 are threefold: 
there must be 
(1) evidence of a current disability; (2) evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460, 464 (1999).

With respect to element (1), as discussed by the Board above, 
the evidence shows that a current disability, questionably 
characterized as quadriplegia but clearly involving to some 
degree impairment of at least the upper extremities, is 
manifested.  Element (1), medical evidence of a current 
disability, is satisfied.

The critical question before the Board is whether element 
(2), incurrence or aggravation of disease or injury as a 
result of VA medical treatment, has been met.  In this 
connection, the Board will separately discuss the veteran's 
two theories of entitlement:  (i.)  that the December 2002 
surgery at Saint Louis University Hospital, which he contends 
was under the auspices of VA, increased his cervical spine 
disability; and (ii.) that the original disability was 
improperly diagnosed and treated by VA in 2001.   

(i.)  There is no doubt that there was additional disability 
incurred as a consequence of the cervical spine surgery 
preformed on the veteran at Saint Louis University Hospital 
in December 2002.  The VA examiner, in July 2003, identified 
this injury as a neurologic deficit that was more likely than 
not the result of a hypotensive episode (also described in 
this report as a hypertensive episode) in the perioperative 
interval following the surgery.  

Crucially, however, it is not shown that either the surgery 
in question, or the post-surgery hypotensive episode, was the 
result of VA hospitalization or treatment.  As noted above, 
compensation under § 1151 requires disability caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran either by a Department-that is, VA-
employee or in a Department (VA) facility as defined in 
§ 1703(A)(3), which is a facility over which the VA Secretary 
has direct jurisdiction.   In short, the treatment at issue 
must be provided by a VA employee or in a VA facility, and 
the treatment here manifestly was not.  Saint Louis 
University Hospital is clearly a private facility, and not a 
VA facility.  There is no indication that anyone involved in 
the December 2002 surgery was a VA employee, and the veteran 
himself does not appear to so contend.  

The veteran's representative has advanced the argument that 
Saint Louis University Hospital was acting as an agent of VA, 
and thus its actions in December 2002 are the responsibility 
of VA.  In support of his position, he has cited the 
provisions of 38 C.F.R. § 3.361, and in particular those set 
forth at 38 C.F.R. § 3.361(e).  The Board fails to see how 
this regulation supports the veteran's position.  

This regulation states in pertinent part that, for purposes 
of determining whether medical activity falls under the scope 
of 38 U.S.C.A. § 1151, a Department (VA) employee is an 
individual appointed by the Department in the civil service; 
who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; 
and whose day-to-day activities are subject to supervision by 
the VA Secretary.  The regulation also states that a 
Department facility is a facility over which the VA Secretary 
has direct jurisdiction.  Under 38 C.F.R. § 3.361(f), 
activities that are not hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility include hospital care or medical 
services furnished under a contract made under 38 U.S.C.A. 
§ 1703.  

The regulation is clear; 38 C.F.R. § 3.361(e) and (f), read 
in conjunction with 38 U.S.C.A. §§ 1151 and 1703, require 
action by a VA employee, appointed pursuant to the civil 
service, and who is under the direct ("day-to-day") 
jurisdiction of VA supervisors, or in a medical facility that 
is part of the VA health system, whereby the Secretary would 
have "direct jurisdiction."  Any purported agency 
relationship between VA and Saint Louis University Hospital 
(which in any event has not been demonstrated by the veteran) 
would not satisfy these provisions.  This argument fails as a 
matter of law.

In short, the veteran's claim as it pertains to the treatment 
provided him in December 2002 at Saint Louis University 
Hospital fails as a matter of law, in that it was not 
furnished him by VA.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) [in cases in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].  Because of the 
conclusion that the December 2002 surgery at Saint Louis 
University Hospital was not VA medical care, any and all 
arguments pertaining thereto which have been advanced by the 
veteran, such as the foreseeability of the additional 
disability, are moot.

(ii.)  The veteran has also contended, essentially, that his 
current cervical impairment is the product, in some manner, 
of a failure by VA in 2001 to diagnose properly treat his 
cervical spine fracture.  This argument was considered by the 
VA examiner in July 2003, and rejected.  In the opinion, 
which has been quoted extensively by the Board in the factual 
background section above, the examiner clearly found that VA 
medial treatment in 2001 in no way resulted in greater 
cervical spine impairment than would have otherwise occurred.  

The medical evidence, as synopsized in the July 2003 opinion, 
shows that the veteran sought treatment from a chiropractor 
for several months following his cervical spine injury prior 
to seeking VA medical assistance.  As the examiner noted in 
July 2003, any failure by VA in 2001 to recognize the fact 
that there was a cervical spine fracture, and accord him the 
proper treatment therefor, is immaterial in view of the fact 
that, to paraphrase, the damage had already been done:

It is my opinion that the fracture is likely to have 
healed 
during that 2 1/2 months interval [between the injury and 
the veteran's seeking VA medical treatment]without 
immobilization in an appropriate position. . . . It is 
therefore considered more likely than not that the 
fusion of the patient's spine in an inappropriately 
kyphotic position appeared to be the result 
predominantly 
of a delay in seeking treatment from a medical facility, 
during which time the patient preferred to be seen by 
a chiropractor.

Thus, the medical evidence of record does not identify any 
additional disability resulting from VA medical treatment, or 
lack thereof, in 2001.  See 38 C.F.R. § 3.361(b) [to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of medical treatment to the veterans condition 
after such treatment].  

The veteran and his representative have offered no medical 
evidence or findings that would support his position and 
contradict those reached by the VA examiner.  Rather, they 
have merely presented their own opinions.  However, it is now 
well-established that laypersons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical matters.  See Espiritu v. Derwinski, 
2Vet. App. 492 (1992) [a lay person cannot offer a competent 
opinion on a subject requiring medical knowledge]; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, their 
opinions that the veteran has additional disability due to VA 
medical treatment are entitled to no weight of probative 
value.

To summarize, there is no evidence of additional disability 
due to VA medical care.  The evidence demonstrates that when 
the veteran first came to VA, he had allowed a fracture of 
the cervical spine to fuse without seeking competent medical 
care.  Thereafter, the December 2002 surgery for the purpose 
of salvaging the situation led to still more disability.  
However, as explained above, such surgery was not done by VA 
employees at a VA medical facility.  Element (2) is therefore 
not met and entitlement to compensation under 38 U.S.C.A. § 
1151 cannot be established.

In the absence of incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment 
there can obviously be no medical evidence of a nexus between 
the asserted injury or disease and the current disability; a 
nexus between two items requires by definition that both 
items be manifested.  Nonetheless, the Board notes that there 
is no evidence, other than the veteran's own assertions, that 
indicates that there is a relationship between his current 
impairment and VA treatment.  As discussed above, these 
assertions are without probative weight; see Espiritu, supra.  
In contrast to the veteran's contentions is the report of the 
July 2003 VA examination, which shows that the nexus alleged 
by the veteran was specifically rejected on clinical 
consideration.  Element (3) is also not met.

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  His request for compensation under 
38 U.S.C.A. § 1151 accordingly fails.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of 
back surgery is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


